Title: From Thomas Jefferson to James Madison, 11 April 1806
From: Jefferson, Thomas
To: Madison, James


                        
                            Th:J. to J. Madison.
                            
                            Apr. 11. 06.
                        
                        As the letter proposed to the Emperor of Russia may lead to something of importance, I wish to communicate it
                            to the other gentlemen of the admn.    will you therefore be so good as to correct it severely, and return it to me
                            as you would approve it?
                    